Memory Pharmaceuticals Corp.

Amended and Restated 2004 Stock Incentive Plan

ARTICLE 1

Background and Purpose of the Plan

Section 1.1. Background. This Amended and Restated 2004 Stock Incentive Plan
(the “Plan”) permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock and other stock-based awards.

Section 1.2. Purpose. The purposes of the Plan are (a) to attract and retain the
best available personnel for positions of substantial responsibility, (b) to
provide additional incentive to Employees, Directors and Consultants, and (c) to
promote the success of the business of the Company.

Section 1.3. Prior Plan. The Plan shall serve as the successor to the Company’s
1998 Employee, Director and Consultant Stock Option Plan (the “Prior Plan”), and
no further option grants or stock issuances shall be made under the Prior Plan
after the Effective Date. The adoption of the Plan as of the Effective Date
shall not affect the terms of any option or restricted stock award that was
outstanding prior to the Effective Date and all such options and restricted
stock awards shall continue to be governed by the terms of the Prior Plan as in
effect immediately prior to the Effective Date.

Section 1.4. Eligibility. All of the Company’s Service Providers are eligible to
be granted Awards under the Plan. Incentive Stock Options may be granted only to
Employees. Options granted pursuant to Article 7 may be granted only to Outside
Directors.

Section 1.5. Definitions. Capitalized terms used in the Plan and not otherwise
defined herein shall have the meanings assigned to such terms in the attached
Appendix.

ARTICLE 2

Shares Subject To The Plan

Section 2.1. Shares Subject to the Plan. Subject to adjustment under
Section 2.3, the number of shares of Common Stock reserved for issuance pursuant
to Awards made under the Plan shall not exceed 4,578,759 Shares. Such reserve
shall consist of:

(a) not more than 314,517 remaining Shares authorized for issuance under the
Prior Plan but not reserved for outstanding options and awards;

(b) not more than 2,489,242 additional Shares which are subject to stock options
or restricted stock awards granted or issued under the Prior Plan on or before
the Effective Date and which are surrendered before exercise, lapse, are
terminated without being exercised, or are forfeited, in whole or in part, for
any reason after the Effective Date; and

(c) 1,775,000 additional Shares reserved for issuance under the Plan.

The total number of Shares available for issuance under the Plan, including
Shares subject to then outstanding Awards, shall automatically increase on
January 1 of each year during the term of the Plan, beginning January 1, 2005,
by an amount equal to the lesser of (i) 1,750,000 shares, (ii) 5% of the
outstanding shares of the Company’s common stock on that date, or (iii) an
amount determined by the Board. Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares or treasury shares.

Section 2.2. Lapsed Awards. If an Award expires or is terminated, surrendered or
cancelled without having been exercised in full, or is surrendered pursuant to
an Exchange Program, or is otherwise forfeited in full or in part, including as
a result of Restricted Stock or Optioned Stock or other Shares constituting or
subject to an Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right, then the unissued Shares which
were subject to such Award and/or such surrendered, cancelled or forfeited
Shares (as the case may be) shall become available for future grant or sale
under the Plan (unless the Plan has terminated), subject however, in the case of
Incentive Stock Options to any limitations under the Code. If an Award is
exercised, in whole or in part, by delivery or attestation of Shares under
Section 4.3(b), the number of Shares deemed to have been issued under the Plan
shall be the number of Shares which were subject to the Award or portion thereof
so exercised and not the net number of Shares actually issued upon such
exercise.

Section 2.3. Adjustments. In the event that there is any stock dividend on the
Shares payable in Shares, or any stock split, reverse stock split, combination
or reclassification of Shares, or any other increase in the number of
outstanding Shares without receipt of consideration by the Company, then the
maximum aggregate number and class of securities available for Awards under
Section 2.1 of the Plan, the maximum number and class of securities issuable to
a Service Provider under Section 4.1(c) of the Plan, and any other limitation
under this Plan on the maximum number and class of securities issuable to an
individual or in the aggregate, and the price of securities covered by each
outstanding Option shall be proportionately adjusted by the Administrator as it
deems equitable in its absolute discretion to prevent dilution or enlargement of
the rights of the Participants; provided that any fractional Shares resulting
from such adjustments shall be eliminated. The Administrator’s determination
with respect to any such adjustments shall be conclusive.

ARTICLE 3

Administration of the Plan

Section 3.1. Board and Committees. The Plan shall be administered by (i) the
Board or (ii) a Committee, which committee , in the discretion of the Board, may
be constituted to comply with the requirements of Rule 16b-3 promulgated under
the Exchange Act and/or Section 162(m) of the Code and shall otherwise comply
with Applicable Laws. Different Committees with respect to different groups of
Service Providers may administer the Plan.

Section 3.2. Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion: (a) to determine the Fair Market Value; (b) to select the Service
Providers to whom Awards may be granted hereunder; (c) to determine the number
of shares of Common Stock to be covered by each Award granted hereunder; (d) to
approve forms of agreement for use under the Plan; (e) to determine the terms
and conditions, not inconsistent with the terms of the Plan, of any Award
granted hereunder, such terms and conditions including, without limitation, the
exercise price, the time or times when Awards may be exercised (which may be
based on performance criteria), any vesting, acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the shares of Common Stock relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine; (f) to
institute an Exchange Program; (g) to construe and interpret the terms of the
Plan and awards granted pursuant to the Plan; (h) to prescribe, amend and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of satisfying
applicable foreign laws; (i) to modify or amend each Award (subject to
Section 10.4 of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan; (j) to allow Participants to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld (the Fair Market Value
of the Shares to be withheld shall be determined as of the date that the amount
of tax to be withheld is to be determined and all elections by a Participant to
have Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable); (k) to
authorize any person to execute on behalf of the Company any instrument required
to effect the grant of an Award previously granted by the Administrator; (l)
allow a Participant to defer the receipt of the payment of cash or the delivery
of Shares that would otherwise be due to such Participant under an Award, and
(m) to make all other determinations deemed necessary or advisable for
administering the Plan.

Section 3.3. Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

Section 3.4. Delegation to Executive Officers. To the extent permitted by
Applicable Law, the Board may delegate to one or more executive officers of the
Company the power to grant Awards to Employees and to exercise such other powers
under the Plan as the Board may determine, provided that the Administrator shall
fix the terms of the Awards to be granted by such executive officers (including
the exercise price of such Awards, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Awards that the executive officers may grant; provided, however, that no
executive officer shall be authorized to grant Awards to any “executive officer”
of the Company (as defined by Rule 3b-7 under the Exchange Act or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).

ARTICLE 4

Stock Options

Section 4.1. Limitations.

(a) No Option shall have a term in excess of 10 years measured from the date of
grant; provided, however, that in the case of any Incentive Stock Option granted
to a 10% Stockholder, the term of such Incentive Stock Option shall not exceed
five years measured from the date of grant.

(b) Subject to Section 4.6, the exercise price per share of an Option shall not
be less than 100% of the Fair Market Value per Share on the date of grant;
provided, however, that in the case of any Incentive Stock Option granted to a
10% Stockholder, the exercise price per share of such Incentive Stock Option
shall not be less than 110% of the Fair Market Value per share of Common Stock
on the date of grant of the Option.

(c) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary of the Company) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 4.1(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the date that the Option with respect to such Shares is
granted.

(d) No Service Provider shall be granted, in any Fiscal Year, Options to
purchase more than 500,000 Shares. The limit described in this Section 4.1(c)
shall be construed and applied consistently with Section 162(m) of the Code.

(e) The Company shall have no liability to a Participant, or any other party, if
an Option (or any part thereof) which is intended to be an Incentive Stock
Option is not an Incentive Stock Option.

Section 4.2. Terms of Option. Subject to Section 4.1, the term, exercise price,
vesting schedule and other conditions and limitations applicable to each Option
shall be as determined by the Administrator and shall be stated in the Award
Agreement.

Section 4.3. Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. To the
extent approved by the Administrator, the consideration for exercise of an
Option may be paid as follows:

(a) by cash, check or other cash equivalent approved by the Administrator;

(b) subject to the last paragraph of this Section 4.3, by the tendering of other
Shares to the Company or the attestation to the ownership of the Shares that
otherwise would be tendered to the Company in exchange for the Company’s
reducing the number of Shares necessary for payment in full of the Option price
for the Shares so purchased;

(c) unless the Administrator expressly notifies the Participant otherwise, and
except to the extent that the Option is an Option to purchase Restricted Stock,
by the Participant’s (i) irrevocable instructions to the Company to deliver the
Shares issuable upon exercise of the Option promptly to a broker (acceptable to
the Company) for the Participant’s account, and (ii) an irrevocable instructions
letter to such broker to sell Shares sufficient to pay the exercise price and
upon such sale to deliver the exercise price to the Company, provided that at
the time of such exercise, such exercise would not subject the Participant to
liability under Section 16(b) of the Exchange Act or would be exempt pursuant to
Rule 16b-3 promulgated under the Exchange Act or any other exemption from such
liability; the Company shall deliver an acknowledgement to such broker upon
receipt of instructions to deliver the Shares and the Company shall deliver the
Shares to such broker upon the settlement date; such broker shall deliver to the
Company cash sale proceeds sufficient to cover the exercise price upon receipt
of the Shares from the Company; or

(d) any combination of the forms of consideration set forth in subsections (a),
(b) and (c) above.

Shares tendered or attested to in exchange for Shares issued under the plan must
be held by the Service Provider for at least six months prior to their tender or
their attestation to the Company and may not be shares of Restricted Stock at
the time they are tendered or attested to. The Administrator shall determine
acceptable methods for tendering or attesting to Shares to exercise an Option
under the Plan and may impose such limitations and prohibitions on the use of
Shares to exercise Options as it deems appropriate. For purposes of determining
the amount of the Option price satisfied by tendering or attesting to Shares,
such Shares shall be valued at their Fair Market Value on the date of tender or
attestation, as applicable. Except as provided in this paragraph, the date of
exercise shall be deemed to be the date that the notice of exercise and payment
of the Option price are received by the Administrator. For exercise pursuant to
subsection (d) of the Plan, the date of exercise shall be deemed to be the date
that the notice of exercise is received by the Administrator.

Section 4.4. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share. An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option and (ii) full payment
for the Shares with respect to which the Option is exercised. Shares issued upon
exercise of an Option shall be issued in the name of the Participant. The Shares
shall be deemed issued, and the Participant shall be deemed the record holder of
the Optioned Stock, on the date when the Option has been deemed exercised in
accordance with this Section 4.4(a). Until such date, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued. Notwithstanding anything in this Section 4.4(a)
to the contrary, in the event that the Company effects a split of the Common
Stock by means of a stock dividend and the exercise price of and number of
shares subject to an Option are adjusted as of the date of distribution of the
dividend (rather than as of the record date for such dividend), then a
Participant who exercises such Option between the record date and the
distribution date for such stock dividend shall be entitled to receive, on the
distribution date, the stock dividend with respect to the Optioned Stock,
notwithstanding the fact that such Optioned Stock was not outstanding as of the
close of business on the record date for such stock dividend.

(b) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three
months following the Participant’s termination.

(c) Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for 12 months following the Participant’s
termination.

(d) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option shall remain exercisable for 12 months following
Participant’s death.

Section 4.5. Repurchase Rights. The Administrator shall have the discretion to
grant Options which are exercisable for unvested Shares. If the Participant
ceases to be a Service Provider while holding such unvested Shares, the Company
shall have the right to repurchase any or all of those unvested Shares at a
price per share equal to the lower of (i) the exercise price paid per Share, or
(ii) the Fair Market Value per Share at the time of repurchase. The terms upon
which such repurchase right shall be exercisable by the Administrator (including
the period and procedure for exercise and the appropriate vesting schedule for
the purchased Shares) shall be established by the Administrator and set forth in
the document evidencing such repurchase right.

Section 4.6. Substitute Awards. In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Administrator may grant Awards in substitution for any
options or other stock or stock-based awards granted by such entity or an
affiliate thereof. Such substitute Awards may be granted on such terms as the
Administrator deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan.

ARTICLE 5

Restricted Stock

Section 5.1. Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, shall determine.

Section 5.2. Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

Section 5.3. Transferability. Except as provided in this Article 5, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

Section 5.4. Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.

Section 5.5. Removal of Restrictions. Except as otherwise provided in this
Article 5, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions shall lapse or be removed.
Subject to Section 8.4, after the restrictions have lapsed, the Service Provider
shall be entitled to have any legend or legends relating to restrictions
provided pursuant to this Article 5 removed from his or her Share certificate,
and the Shares shall be freely transferable by the Service Provider.

Section 5.6. Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.

Section 5.7. Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

Section 5.8. Right of Repurchase of Restricted Stock. The Company shall have the
right to repurchase Shares of Restricted Stock at their original issuance price
or other stated or formula price (or to require forfeiture of such shares if
issued at no cost) from the Participant in the event that conditions specified
in the applicable Award with respect to such Shares are not satisfied prior to
the end of the applicable Period of Restriction.

Section 5.9. Performance Criteria.

(a) The Administrator may provide for the lapse or removal of restrictions on
Restricted Stock using one or more of the performance objectives set forth on
Schedule A. Any such performance objective shall be sufficiently specific that a
third party having knowledge of the relevant facts could determine whether the
objective is met. Any such performance objective shall be measured over a period
no greater than five consecutive years.

(b) If the Administrator provides for the lapse or removal of restrictions on
Restricted Stock based on performance objectives, the Administrator shall, at
the time it establishes the performance objectives, specify the period over
which the performance objectives relate. The establishment of the actual
performance objectives and, if an Award of Restricted Stock is based on more
than one performance objective, the relative weighting of such criteria, shall
be at the sole discretion of the Administrator; provided, however, that in all
cases the performance objectives must be established by the Administrator in
writing no later than 90 days after the commencement of the period to which the
performance objective(s) relates (or, if sooner, no later than after 25% of the
Period of Restriction has elapsed) and when achievement of the performance
objectives is substantially uncertain. Once established by the Administrator,
the performance objectives(s) may not be changed to accelerate the lapse or
removal of restrictions on Restricted Stock that otherwise would be due upon the
attainment of the performance objective(s).

ARTICLE 6

Other Stock-Based Awards

Section 6.1. Other Stock-Based Awards. The Administrator shall have the right to
grant other Awards based upon the Common Stock having such terms and conditions
as the Administrator may determine, including without limitation the grant of
Shares based upon certain conditions, the grant of securities convertible into
Shares, the grant of performance units or performance shares and the grant of
stock appreciation rights.

ARTICLE 7

Formula Option Grants to Outside Directors

Section 7.1. Grants. Options may be granted to Outside Directors in accordance
with the policies established from time to time by the Board specifying the
number of Shares (if any) to be subject to each such Award and the time(s) at
which such Awards shall be granted. The initial policy with respect to Options
granted to Outside Directors under this Section, effective as of the Effective
Date of this Plan and continuing until modified or revoked by the Board from
time to time, shall be as set forth in the balance of this Article 7.

Section 7.2. Type of Options. All Options granted pursuant to this Article 7
shall be Nonstatutory Stock Options and, except as otherwise provided herein,
shall be subject to the other terms and conditions of the Plan.

Section 7.3. Special One-Time Award. Each person who is an Outside Director as
of the Effective Date shall be automatically granted an Option to purchase
20,000 Shares on the date of the Effective Date.

Section 7.4. First Option. Each person who first becomes an Outside Director
following the Effective Date shall be automatically granted an Option to
purchase 20,000 Shares on the date on which such person first becomes an Outside
Director (the “Initial Service Date”), whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy or
newly-created directorship.

Section 7.5. Subsequent Options. Each Outside Director shall, on the date of
each annual meeting of stockholders that is at least six months following such
Outside Director’s Initial Service Date, be automatically granted an Option to
purchase 10,000 Shares.

Section 7.6. Terms. The terms of each Option granted pursuant to this Article 7
shall be as follows:

(a) The term of the Option shall be 10 years;

(b) The exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Option; and

(c) Each Option granted under Sections 7.3 and 7.4 shall vest over three years,
with the first 33% vesting on the first anniversary of the grant date and the
remainder vesting every three months thereafter.

(d) Each Option granted under Section 7.5 shall vest in one installment on the
first anniversary of the date of grant.

ARTICLE 8

Additional Terms of Awards

Section 8.1. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding the foregoing, subject to
the approval of the Administrator in its sole discretion, Awards other than
Incentive Stock Options may be transferable to members of the immediate family
of the Participant and to one or more trusts for the benefit of such family
members, partnerships in which such family members are the only partners, or
corporations in which such family members are the only stockholders. “Members of
the immediate family” means the Participant’s spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption.

Section 8.2. No Effect on Employment or Service. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.

Section 8.3. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator grants such Award, or such later
date as is specified by the Administrator as the date of grant. Notice of any
grant shall be provided to each Participant within a reasonable time after the
date of such grant.

Section 8.4. Conditions Upon Issuance of Shares. The Company will not be
obligated to deliver any Shares pursuant to the Plan or to remove restrictions
from Shares previously delivered under the Plan until (a) all conditions of the
Award have been met or removed to the satisfaction of the Administrator,
(b) subject to approval of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any Applicable Laws and (c) the Participant has executed and delivered
to the Company such representations or agreements as the Administrator may
consider appropriate to satisfy the requirements of Applicable Laws.

Section 8.5. Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

Section 8.6. Withholding.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares or
(b) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld. The amount of the withholding
requirement shall be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date that
the taxes are required to be withheld.

ARTICLE 9

Dissolution or Liquidation or Other Events

Section 9.1. Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall provide
written notice to each Participant at least 20 days prior to the effective date
of such proposed transaction. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action. The Administrator may specify the effect of a liquidation or
dissolution on any Award of Restricted Stock or other Award at the time of grant
of such Award.

Section 9.2. Reorganization.

(a) Upon the occurrence of a Reorganization Event, subject to subsection
(b) below, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.

(b) In the event that the successor corporation does not assume the Option or an
equivalent Option is not substituted, then the Administrator shall, upon written
or electronic notice to each Participant, provide that one of the following will
occur: (i) all Options will become exercisable in full as of a specified time
prior to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants prior to the consummation of the Reorganization Event; or (ii) all
outstanding Options will terminate upon consummation of such Reorganization
Event and each Participant will receive, in exchange therefor, a cash payment
equal to the amount (if any) by which (x) the Acquisition Price multiplied by
the number of shares of Common Stock subject to such outstanding Options (which
may, in the Administrator’s discretion, be limited to Options then exercisable
or include Options then not exercisable), exceeds (y) the aggregate exercise
price of such Options.

(c) For the purposes of this Section 9.2, the Option shall be considered assumed
if, following consummation of the Reorganization Event, the option confers the
right to purchase or receive, for each Share of Optioned Stock subject to the
Option immediately prior to the Reorganization Event, the consideration (whether
stock, cash, or other securities or property) received in the Reorganization
Event by holders of Common Stock for each Share held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares). If such consideration received in the Reorganization
Event is not solely common stock of the successor corporation or a Parent or
Subsidiary thereof, then the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option for each Share of Optioned Stock subject to the Option to
be solely common stock of the successor corporation or a Parent or Subsidiary
thereof equal in fair market value to the per share consideration received by
holders of Common Stock in the Reorganization Event, and in such case such
Options shall be considered assumed for the purposes of this Section 9.2.

ARTICLE 10

Term, Amendment and Termination of Plan

Section 10.1. Term of Plan. The Plan shall become effective on the Effective
Date.

Section 10.2. Termination of the Plan. The Plan shall terminate upon the
earliest to occur of (i) February 26, 2014, (ii) the date on which all Shares
available for issuance under the Plan have been issued as fully vested Shares,
and (iii) the termination of all outstanding Options in connection with a
Reorganization Event.

Section 10.3. Amendment of the Plan. The Board may at any time amend, alter,
suspend or terminate the Plan. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.

Section 10.4. Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

ARTICLE 11

Miscellaneous

Section 11.1. Authorization of Sub-Plans. The Board may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities or tax laws of various jurisdictions. The Board
shall establish such sub-plans by adopting supplements to this Plan containing
(i) such limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable and (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

Section 11.2. Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

1

Appendix

As used in the Plan, the following terms shall have the following meanings:

(a) “Acquisition Price” means, in a Reorganization Event in which the
consideration received by holders of Common Stock consists solely of cash, the
amount of cash to which a holder of one share of Common Stock is entitled
pursuant to such Reorganization Event.

(b) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Article 3 of the Plan.

(c) “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under applicable state corporation laws, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock or other stock-based awards.

(e) “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.

(f) “Board” means the board of directors of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein shall be a reference to any regulations promulgated
under such section, and shall further reference any successor or amended section
of such section of the Code that is so referred to and any regulations
thereunder.

(h) “Committee” means a committee of the Board appointed by the Board in
accordance with Article 3 of the Plan.

(i) “Common Stock” means the Company’s common stock.

(j) “Company” means Memory Pharmaceuticals Corp., a Delaware corporation, or any
successor thereto.

(k) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary of the Company to render services to such
entity.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(n) “Effective Date” means the date on which the Underwriting Agreement between
the Company and the managing underwriters of the Company’s initial public
offering of its Common Stock is executed and delivered.

(o) “Employee” means any person who is an employee, as defined in Section
3401(c) of the Code, of the Company or any Parent or Subsidiary of the Company
or any other entity the employees of which are permitted to receive Incentive
Stock Options under the Code. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Exchange Program” means a program under which, with the consent of the
affected Participants, (i) outstanding Awards are surrendered or cancelled in
exchange for Awards of the same type (which may have lower exercise prices and
different terms), Awards of a different type, and/or cash, and/or (ii) the
exercise price of an outstanding Award is reduced or increased. The terms and
conditions of any Exchange Program shall be determined by the Administrator in
its sole discretion.

(r) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(iii) If an Option is exercised in a broker-assisted cashless exercise pursuant
to Section 4.3(c) of the Plan, the Fair market Value of the Common Stock for
which the Option is exercised shall be the actual sale price (before tax or
expenses) realized in the sale of Shares by the broker; or

(iv) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

(s) “Fiscal Year” means the fiscal year of the Company.

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(u) “Inside Director” means a Director who is an Employee.

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Optioned Stock” means the Common Stock subject to an Award.

(y) “Outside Director” means a Director who is not an Employee.

(z) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(aa) “Participant” means the holder of an outstanding Award granted under the
Plan.

(bb) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator, in its
discretion.

(cc) “Reorganization Event” means:

(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock is converted into or exchanged for the
right to receive cash, securities or other property; or

(ii) any exchange of all of the Common Stock for cash, securities or other
property pursuant to a share exchange transaction.

(dd) “Restricted Stock” means shares of Common Stock issued pursuant to
Article 5 of the Plan.

      (ee)“Service Provider” means an Employee, Director or Consultant.

 
   
(ff)
  “Shares” means shares of Common Stock.

(gg) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(hh) “10% Stockholder” means the owner of stock (as determined under Code
Section 424(d) possessing more than 10% of the total combined voting power of
all classes of stock of the Company (or any Parent or Subsidiary).

2

Schedule A

I. General Financial Criteria

A. General Financial Criteria: (i) increase in net sales; (ii) pretax income
before allocation of corporate overhead and/or bonus; (iii) budget;
(iv) earnings per share; (v) net income; (vi) attainment of division, group or
corporate financial goals; (vii) return on stockholders’ equity; (viii) return
on assets; (ix) attainment of strategic and operational initiatives;
(x) appreciation in or maintenance of the price of the common stock or any other
publicly-traded securities of the Company; (xi) increase in market share;
(xii) gross profits; (xiii) earnings before interest and taxes; (xiv) earnings
before interest, taxes, depreciation and amortization; (xv) economic value-added
models; (xvi) comparisons with various stock market indices; (xvii) comparisons
with performance metrics of peer companies; or (xviii) reductions in costs.

II. Operational Criteria

A. Research Activities: (i) identification of new drug targets or indications;
(ii) identification of lead optimized compounds or designation of compounds as
clinical candidates; (iii) expansion of chemical compound libraries;
(iv) publication of scientific papers; (v) development of animal model assay
systems or other development tools; (vi) productivity levels with respect to the
foregoing; (vii) implementation of IT systems related to R&D activities.

B. Clinical Development Activities: (i) commencement, completion or publication
of results of Phase I, II or III trials (or any sub-phase thereof) in the U.S.
or foreign country; (ii) filing of an Investigational New Drug application with
the Food and Drug Administration (“FDA”); (iii) filing of New Drug Application
with FDA; (iv) FDA approval; (v) regulatory approval of drug in foreign country.

C. Collaborations: (i) execution of term sheet for collaboration; (ii) execution
of definitive documentation or obtaining all approvals necessary for
collaboration; (iii) achievement of milestones under collaboration;
(iv) extension, expansion or positive modifications of collaboration.

D. Commercial Activities: (i) commercial launch of a drug in U.S. or any foreign
country; (ii) achievement of specified level of sales in U.S. or foreign
country.

E. Other: (i) execution of agreements for the in-licensing or out-licensing of
compounds, intellectual property or other assets; (ii) issuance of patents in
U.S. and foreign countries; (iii) completion of a financing transaction;
(iv) acquisition or disposition of compounds, intellectual property, products or
other assets or businesses; (v) key hires.

3